Citation Nr: 0633006	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to June 18, 2001 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for nerve damage to the 
back.

3.  Entitlement to service connection for skin condition 
including chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issues of entitlement to service connection for nerve 
damage to the back and skin condition including chloracne are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

During the veteran's hearing in 2006, the matter of clear and 
unmistakable error in the April 1996 rating decision denying 
service connection for PTSD was raised.  This matter has not 
been considered by the RO and is not inextricably intertwined 
with the issues now before the Board.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in April 1996 
and notified the veteran of its decision and of his right to 
appeal in May 1996.  

2.  The veteran did not appeal the April 1996 decision 
denying service connection for PTSD.  

3.  The veteran claimed service connection for PTSD again in 
August 1998.  


4.  In December 1998, the RO denied the claim and notified 
the veteran of its decision and of his right to appeal.  

5.  The veteran did not appeal the December 1998 denial of 
the claim for service connection for PTSD.  

6.  The next claim for service connection for PTSD after 
December 1998 was filed on June 18, 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 18, 2001 
based on a reopened claim for service connection PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date for 
the purposes of compensation for these types of claims "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400.

Previously filed claims for service connection had been 
denied, in 1996 and 1998, with appeals rights notice as to 
each decision and no appeals commenced within the allotted 
one year time period.  Accordingly, those decisions are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2006).  

Since the application to reopen was not received until June 
18, 2001, an effective date prior to then based on the 
reopened claim is not warranted.  Washington v. Gober, 10 
Vet. App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  As such, there is no basis to assign an 
effective date earlier than June 18, 2001.

In light of the foregoing, the preponderance of the evidence 
is against the claim. Therefore, 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (resolution of reasonable doubt in the veteran's 
favor) are not for application here.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In June 2001, August 
2001, and March 2006 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
April 2004 statement of the case.

The veteran did not receive all required notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the transfer and certification of the case to the 
Board.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA fulfilled its duty.  It obtained 
service medical records, VA medical records, and lay 
statements and information.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An effective date prior to June 18, 2001 for service 
connection for PTSD is denied.   


REMAND

The veteran was treated for skin problems in service.  In 
2003 and 2006, he indicates that there were episodes of 
treatment after service, whose reports are not of record.  
This would include from Dr. Rennard from the 1970's; from the 
Denver, Colorado VA Medical Center from 1971 to September 
1992; and from the Carl Vinson VA Medical Center in Dublin, 
Georgia from 2006.  He indicated in 2003 that he had tried to 
obtain his hospital records from the Denver VA Medical 
Center, but had been unsuccessful.  He stated in 2003 that he 
had been treated there before September 1992, and that those 
records and the ones from Dr. Rennard will show that he was 
being treated for chloracne.  

Regarding his back, he was treated in service.  In 2006, he 
testified that he started receiving continuous back treatment 
at the Denver VA Medical Center shortly after service.  


VA has a duty to obtain its own medical records, and to make 
reasonable attempts to obtain relevant private medical 
records adequately identified by a claimant.  
38 C.F.R. § 3.159.  Under the circumstances, the RO should 
attempt to obtain those records.  

Also, VA has a duty to examine a veteran when it is necessary 
to decide a claim.  A medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim and where there are 
current diagnoses, treatment in service, and indications that 
the claimed disabilities may be associated with disease or 
injury in service.  Id.  Treatment records could satisfy the 
association requirement.  Id.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should obtain and incorporate 
into the veteran's claims folder all 
medical records of treatment the veteran 
received from the Denver, Colorado VA 
Medical Center between July 1971 and 
September 1992, and from the Carl Vinson 
VA Medical Center in Dublin, Georgia in 
2006.  It should also obtain all 
available medical records of treatment 
the veteran received from Dr. Rennard 
from the 1970's on.  

2.  Thereafter, the following action 
should be completed:  

(a).  An examination should be conducted 
concerning the veteran's skin claim.  
The examiner should review the claims 
folder, identify each skin disorder 
diagnosis which is currently present, 
and render an opinion for each diagnosis 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that each diagnosed disability 
is related to disease or injury during 
the veteran's active military service.  
The claims folder should be made 
available to the examiner.  

(b).  An examination should be conducted 
concerning the veteran's back claim.  
The examiner should review the claims 
folder, identify each low back disorder 
that is currently present, and render an 
opinion as to whether it is at least as 
likely as not (a probability of at least 
50 percent) that each diagnosed 
disability is related to disease or 
injury during the veteran's active 
military service.  The claims folder 
should be made available to the 
examiner.  

3.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


